Citation Nr: 1704266	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  08-35 003	)	DATE
	)
	)

On Appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for service-connected reactive airway disease for the period prior to December 4, 2012, on an extra-schedular basis.  

2.  Entitlement to a disability rating in excess of 60 percent for service-connected reactive airway disease for the period from December 4, 2012, on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the claim seeking a disability rating in excess of 30 percent for reactive airway disease.  The Veteran disagreed with the assigned disability rating.  Jurisdiction of this matter was subsequently transferred to the RO in Montgomery, Alabama.  

In October 2009, the Veteran appeared and offered testimony at a hearing before the undersigned sitting at the RO.  A transcript of the hearing has been associated with the record.  

In July 2010 and October 2012, the Board remanded the case for further evidentiary development.  By way of the February 2013 rating action, the agency of original jurisdiction (AOJ) increased the disability rating for the reactive airway disease from 30 percent to 60 percent, effective December 4, 2012.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Veteran has not expressed satisfaction with the ratings assigned for this disorder.  Accordingly, this issue will remain in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a Veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).

In a September 2014 Board decision, the AOJ denied the Veteran's claim for a rating in excess of 30 percent for reactive airway disease for the period prior to December 4, 2012.  The AOJ also denied the claim for a rating in excess of 60 percent for reactive airway disease for the period on and after December 4, 2012.  The Veteran appealed to the Court the portion of the Board's decision that denied a rating in excess of 30 percent for reactive airway disease for the period prior to December 4, 2012.  The Veteran also appealed to the Court the Board's denial of a rating in excess of thirty percent prior to December 4, 2012, and a rating in excess of 60 percent from December 4, 2012, on an extra-schedular basis.  The Veteran did not appeal the portion of the decision which denied a disability rating in excess of 60 percent for the period on and after December 4, 2012 on a schedular basis, and asked that the Court affirm this portion of the decision.  

In September 2015, the Court vacated the portion of the September 2014 Board decision that had denied a disability rating greater than 30 percent for the period prior to December 4, 2012, both on a schedular and extra-schedular basis; and further vacated the portion of the decision which denied a rating greater than 60 percent for the period after December 4, 2012, on an extra-schedular.  The case was thereafter remanded to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  [The Board notes that in the September 2015 Joint Motion, the parties mistakenly indicated on several occasions that the September 2014 Board decision denied the Veteran's claim for a disability rating in excess of thirty percent for reactive airway disease for the period prior to March 4, 2012, and further denied a rating in excess of 60 percent for reactive airway disease for the period from March 4, 2012.  This appears to be a typographical error as the Board denied a rating in excess of 30 percent for reactive airway disease for the period prior to December 4, 2012, and further denied a rating in excess of 60 percent for reactive airway disease for the period from December 4, 2012.]  

In a November 2015 decision, the Board found that the Veteran was entitled to a schedular rating of 60 percent for her service-connected reactive airway disease, effective from December 4, 2011.  The Board then denied a rating in excess of 30 percent for the period prior to December 4, 2011, and denied a rating in excess of 60 percent for the period from December 4, 2011, to December 4, 2012.  The Board also remanded the issues of entitlement to a disability rating greater than 30 percent for the period prior to December 4, 2011, on an extra-schedular basis, and entitlement to a disability rating greater than 60 percent for the period from December 4, 2011, on an extra-schedular basis, directing the AOJ to refer those claims to the Director, Compensation Service, for an administrative decision on the issue of whether the Veteran was entitled higher ratings on an extraschedular basis.  The Director issued a decision in June 2016, denying entitlement to a disability rating greater than 30 percent for the period prior to December 4, 2011, and to a disability rating greater than 60 percent for the period from December 4, 2011, on extra-schedular bases.  A Supplemental Statement of the Case (SSOC) was issued that month and the appeal was thereafter returned to the Board.  

This appeal was processed using the Veteran's Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

As indicated above, the instant matters were most recently before Board in November 2015, at which time they were remanded for referral to the Director of VA's Compensation Service for consideration of increased ratings on an extra-schedular basis.  In that action, the Board discussed the fact that the plain language of 38 C.F.R. § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities, noting that because the regulation authorizes a single "extra-schedular evaluation" arising from the "disability or disabilities", referral for extra-schedular evaluation may be based on the collective impact of the Veteran's disabilities.  See Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014).  The Board pointed out that in the September 2015 Joint Motion, the parties indicated that in the September 2014 decision, the Board did not analyze whether the collective impact of the Veteran's service-connected disabilities required referral for extra-schedular consideration.  In addition to her reactive airway disease, the Veteran is currently service-connected for depressive disorder with anxiety, chondromalacia of the left knee, instability of the left knee, and tinnitus.  The Board then found that the Veteran's statements, which are discussed in detail in the prior action, indicated that her service-connected knee disorder and reactive airway disease have interfered with her ability to carry out some of her occupational duties.  The Board thus remanded the matters to the AOJ with instructions for the AOJ to "refer the claim of entitlement to a disability rating in excess of 30 percent for the period prior to December 4, 2011, on an extra-schedular basis, as well as the claim of entitlement to a disability rating in excess of 60 percent for the period from December 4, 2011, on an extra-schedular basis, to the Director . . . for a determination as to whether the Veteran is entitled to assignment of an extra-schedular rating for any single service-connected disability or due to the collective impact of all service-connected disabilities for either period on appeal, in accordance with the provisions of 38 C.F.R. § 3.321(b)."  See November 2015 Board Remand (emphasis added). 

In the June 2016 administration decision, the Acting Director of VA's 
Compensation Service denied entitlement to an extra-schedular evaluation for the Veteran's service-connected respiratory disability.  A review of the administrative decision reveals that the only disability addressed, and thus seemingly considered, was the Veteran's reactive airway disease.  The Board cannot conclude based on the reasons provided that consideration was given to whether the Veteran is entitled to the assignment of an extra-schedular rating for the collective impact of all service-connected disabilities for either period on appeal.

Thus, although the matters were referred to the Director for consideration of extra-schedular ratings, because the Director did not consider entitlement to an extraschedular rating based on the collective impact of all service-connected disabilities for either period on appeal, the actions taken on remand do not comply with the terms of the Board's November 2015 remand and another remand is therefore necessary.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand").  

In this regard, the Board notes that neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Thus, if the Board were to assign an extra-schedular rating due to the collective impact of all service-connected disabilities for either period on appeal, such action would be tantamount to the Board assigning an extraschedular rating in the first instance because the assignment of such a rating would necessarily be based on evidence or facts not considered by the Director.  As such action is impermissible, the Board finds that in the instant case, although the issue of entitlement to a disability rating in excess of 30 percent for the period prior to December 4, 2011, on an extra-schedular basis, as well as the issue of entitlement for a disability rating in excess of 60 percent for the period from December 4, 2011, on an extra-schedular basis, were already referred to and denied by the Director of VA's Compensation Service, the matter must again be remanded for referral to the Director for consideration of the Veteran is entitled to assignment of an extra-schedular rating for the collective impact of all service-connected disabilities for either period on appeal.  See Johnson, supra (stating that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced); Stegall, supra.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ shall refer the claim of entitlement to a disability rating in excess of 30 percent for the period prior to December 4, 2011, on an extra-schedular basis, as well as the claim of entitlement to a disability rating in excess of 60 percent for the period from December 4, 2011, on an extra-schedular basis, to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of an extra-schedular rating in accordance with the provisions of 38 C.F.R. § 3.321(b).  The Director's analysis must apply the holding decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), which requires consideration of whether an extraschedular rating is warranted due to the collective impact of all service-connected disabilities.  Thus, the Director should make a specific finding as to whether the Veteran is entitled to the assignment of an extra-schedular rating due to the collective impact of all service-connected disabilities for either period on appeal, in accordance with the provisions of 38 C.F.R. § 3.321(b).  The Director should include a full statement of all factors having a bearing on the issue.  

2.  The AOJ shall then readjudicate the claims seeking a disability rating in excess of 30 percent for the period prior to December 4, 2011, on an extra-schedular basis, as well as the claim for a disability rating in excess of 60 percent for the period from December 4, 2011, on an extra-schedular basis.  If the claims remain denied, issue an appropriate supplemental statement of the case and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



